DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive.  
Applicant argues that the cited references do not solve the problem that is the focus of Applicant’s disclosure. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the problem of a fluorescent image filling the entire screen and the possibility of a surgeon losing sight of anatomical features obscured by the fluorescence”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the cited references do not disclose two video images centered on a surgical site, the second video image aligned with the first video image, the two video images having first and second predetermined areas, the first predetermined area bounded by two peripheral edges having a first height HI and two peripheral edges having a first width W1, the second predetermined area bounded by two peripheral edges having a second height H2 and two peripheral edges having a 

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (U.S. 2005/0182321) in view of Austin (U.S. 2018/0368656).
Regarding clam 1, Frangioni teaches a video display system for use in a medical procedure (see Fig. 3; par. 0007), the video display system a comprising:
a display monitor (see Fig. 3, 326) for displaying:
a first video image displaying a white light video centered on a surgical site having a first predetermined area; and a second video image overlaid on the first video image, the second video image displaying a fluorescent light video centered on the surgical site and aligned with the first video image, the second video image having a second predetermined area, the second predetermined area being smaller than the first predetermined area so as to define a boundary of white light video from a remaining portion of the first video image (see Abstract; Fig. 4; par. 0024, 0112, 0115, 0120, 0121, teaches using video cameras, and teaches displaying concurrently a visible light image of a subject and an emission wavelength image superimposed (aligned), the emissions wavelength from photons emitted from a fluorescent substance, the emissions/NR image being smaller than the visible light image).  

Austin teaches a first video image displaying a first predetermined area bounded by two peripheral edges having a first height HI and two peripheral edges having a first width W1; and a second video image overlaid on the first video image, the second video image having a second predetermined area, the second predetermined area being smaller than the first predetermined area, the second predetermined area bounded by two peripheral edges having a second height H2 and two peripheral edges having a second width W2 (see Fig. 13A; par. 1363, teaches a composite image, where a first background image is produced on a first portion of the composite image, and a second picture-in-picture (PIP) image (area smaller than first area) is produced on a second portion of the composite image; see also e.g., Watanabe (U.S. 2013/0338438) par. 0090, teaches displaying a white light image and a fluorescence image on a common display area of a display unit with the white light image and the fluorescence image superimposed (area smaller than first area); Ishihara (U.S. 2015/0276602) par. 0003, teaches fluorescence observation apparatuses that acquire a reference image, such as a white-light image, capturing the morphology of a subject, and a fluorescence image visualizing a lesion by capturing fluorescence from the subject, and that display the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Frangioni with the limitations as taught by Austin to provide for a composite image of two different images, one being superimposed (smaller) than the other (see Austin par. 1363).

Regarding claims 2, 13, Frangioni teaches the boundary surrounds an entire periphery of the second video image (see Fig. 4, teaches NIR image with distinct boundary; see also Berguer (U.S. 2009/0192390 Fig 9; Abstract).

Regarding claim 8, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Frangioni teaches an endoscopic system (see Fig. 3; par. 0113); a light source configured to transmit electromagnetic radiation in a visible spectrum and in a near infrared spectrum (see Fig. 3, 302, 304); an imager configured to acquire an image data from the light source (see Fig. 3, 320, 322); a display for displaying the video image of the surgical site (see Fig. 3, 326; and an image processor configured to process the image data (see Fig. 3, 324).

Regarding claim 9, Frangioni teaches the imager is a first imager and a second imager, the first imager configured to capture image data in the visible spectrum and the second imager configured to capture image data in the near infrared spectrum (see Fig. 3, 320, 322).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (U.S. 2005/0182321) in view of Austin (U.S. 2018/0368656) and further in view of Frangioni509 (U.S. 2006/0108509).
Regarding claims 3, 14, Frangioni and Austin do not specifically teach the second video image includes a frame bounding the peripheral edges of the second video image, the frame being a different single color than a pseudo-color applied to the fluorescent light video.
Frangioni509 teaches the second video image includes a frame bounding the peripheral edges of the second video image, the frame being a different single color than a pseudo-color applied to the fluorescent light video (see par. par. 0075 0166, teaches preparing pseudo color images from fluorescent data for display at some prominent wavelength, e.g., a color distinct from the visible light colors of the surgical field, so that a superimposed image will be discernible to an operator, and teaches color and NIR fluorescence images being merged). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Frangioni with the limitations as taught by Austin and Frangioni509 to provide a superimposed image that is discernible to an operator (see Frangioni509, par. 0075).  

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (U.S. 2005/0182321) in view of Austin (U.S. 2018/0368656) and further in view of Steiner (U.S. 2017/0280029).

Steiner teaches an input, the input configured to adjust a blending of the second video image with the first image (see par. 0037, teaches a GUI presenting at least one control for adjusting the transparency of a fluoresced light image when blended with visible light images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Frangioni with the limitations as taught by Austin and Steiner to provide for controlling blending of images (see Steiner, par. 0037).  

Regarding claim 15, Steiner teaches an input, the input configured to adjust a transparency of the second video image (see par. 0037, teaches a GUI presenting at least one control for adjusting the transparency of a fluoresced light image when blended with visible light images).  Motivation for this combination has been stated in claim 4.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (U.S. 2005/0182321) in view of Austin (U.S. 2018/0368656) and further in view of Yamaguchi (U.S. 2011/0267444).
Regarding claims 5, 17, Frangioni and Austin do not specifically teach an input configured to adjust a size of the second predetermined area. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Frangioni with the limitations as taught by Austin and Yamaguchi to provide for simultaneously displaying a plurality of observation images (see Yamaguchi par. 0009).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (U.S. 2005/0182321) in view of Austin (U.S. 2018/0368656) and further in view of Gattani (U.S. 2008/0108873).
Regarding claims 6, 16, Frangioni and Austin do not specifically teach an image processor configured to detect a tool, wherein the image processor is further configured to center the second video image on the tool.
Gattani teaches an image processor configured to detect a tool, wherein the image processor is further configured to center the second video image on the tool (see Abstract; par. 0004, 0020, 0028, teaches detection of a surgical instrument (tool) in video images and controlling a zoom level (center) based on the detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Frangioni with the limitations as taught by Austin and Gattani to provide for controlling a camera based on detection of an instrument in an image (see Gattani par. 0004).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (U.S. 2005/0182321) in view of Austin (U.S. 2018/0368656) and further in view of You (U.S. 2015/0257737).
Regarding claims 7, 18, Frangioni and Austin do not specifically teach an input configured to move the second video image with respect to the first video image.
You teaches an input configured to move the second video image with respect to the first video image (see par. 0056 teaches based on a user input causing a medical image being displayed on a screen to be rotated, moved, or expanded or reduced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Frangioni with the limitations as taught by Austin and You to provide for allowing a user to move images on a display screen (see You par. 0056).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (U.S. 2005/0182321) in view of Austin (U.S. 2018/0368656) and further in view of Charles (U.S. 2014/0005484).
Regarding claim 10, Frangioni and Austin do not specifically teach a field of view of the second imager is smaller than a field of view of the first imager.
Charles teaches a field of view of the second imager is smaller than a field of view of the first imager (see par. 0015, teaches one camera providing a first field-of-view and a second camera providing a second field of view, the second field of view being smaller than the first field-of-view).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (U.S. 2005/0182321) in view of Austin (U.S. 2018/0368656) and further in view of Hoffman (U.S. 2012/0154564).
Regarding claim 11, Frangioni teaches a field of view of the first imager is the same as the field of view of the second imager (se par. 0120). 
Frangioni and Austin do not specifically teach the image processor crops the second video image.
Hoffman teaches the image processor crops the second video image (see par. 0077, teaches cropping a portion of an image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Frangioni with the limitations as taught by Austin and Hoffman to provide for selects a portion of an image and manipulating the digital pixel information (see Hoffman par. 0077).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frangioni (U.S. 2005/0182321) in view of Austin (U.S. 2018/0368656) and further in view of Kim (U.S. 2017/0186163).

Kim teaches the first imager has a larger pixel array than the second imager (see par. 0034, teaches multiple cameras where some have larger pixel array than others).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Frangioni with the limitations as taught by Austin and Kim to provide for imagers with different size pixel arrays (see Kim par. 0034).

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483